       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 1 of 582




WASHAR0001804
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 2 of 582




WASHAR0001805
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 3 of 582




WASHAR0001806
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 4 of 582




WASHAR0001807
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 5 of 582




WASHAR0001808
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 6 of 582




WASHAR0001809
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 7 of 582




WASHAR0001810
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 8 of 582




WASHAR0001811
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 9 of 582




WASHAR0001812
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 10 of 582




WASHAR0001813
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 11 of 582




WASHAR0001814
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 12 of 582




WASHAR0001815
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 13 of 582




WASHAR0001816
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 14 of 582




WASHAR0001817
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 15 of 582




WASHAR0001818
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 16 of 582




WASHAR0001819
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 17 of 582




WASHAR0001820
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 18 of 582




WASHAR0001821
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 19 of 582




WASHAR0001822
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 20 of 582




WASHAR0001823
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 21 of 582




WASHAR0001824
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 22 of 582




WASHAR0001825
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 23 of 582




WASHAR0001826
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 24 of 582




WASHAR0001827
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 25 of 582




WASHAR0001828
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 26 of 582




WASHAR0001829
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 27 of 582




WASHAR0001830
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 28 of 582




WASHAR0001831
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 29 of 582




WASHAR0001832
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 30 of 582




WASHAR0001833
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 31 of 582




WASHAR0001834
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 32 of 582




WASHAR0001835
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 33 of 582




WASHAR0001836
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 34 of 582




WASHAR0001837
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 35 of 582




WASHAR0001838
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 36 of 582




WASHAR0001839
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 37 of 582




WASHAR0001840
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 38 of 582




WASHAR0001841
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 39 of 582




WASHAR0001842
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 40 of 582




WASHAR0001843
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 41 of 582




WASHAR0001844
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 42 of 582




WASHAR0001845
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 43 of 582




WASHAR0001846
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 44 of 582




WASHAR0001847
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 45 of 582




WASHAR0001848
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 46 of 582




WASHAR0001849
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 47 of 582




WASHAR0001850
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 48 of 582




WASHAR0001851
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 49 of 582




WASHAR0001852
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 50 of 582




WASHAR0001853
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 51 of 582




WASHAR0001854
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 52 of 582




WASHAR0001855
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 53 of 582




WASHAR0001856
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 54 of 582




WASHAR0001857
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 55 of 582




WASHAR0001858
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 56 of 582




WASHAR0001859
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 57 of 582




WASHAR0001860
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 58 of 582




WASHAR0001861
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 59 of 582




WASHAR0001862
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 60 of 582




WASHAR0001863
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 61 of 582




WASHAR0001864
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 62 of 582




WASHAR0001865
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 63 of 582




WASHAR0001866
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 64 of 582




WASHAR0001867
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 65 of 582




WASHAR0001868
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 66 of 582




WASHAR0001869
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 67 of 582




WASHAR0001870
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 68 of 582




WASHAR0001871
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 69 of 582




WASHAR0001872
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 70 of 582




WASHAR0001873
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 71 of 582




WASHAR0001874
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 72 of 582




WASHAR0001875
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 73 of 582




WASHAR0001876
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 74 of 582




WASHAR0001877
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 75 of 582




WASHAR0001878
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 76 of 582




WASHAR0001879
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 77 of 582




WASHAR0001880
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 78 of 582




WASHAR0001881
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 79 of 582




WASHAR0001882
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 80 of 582




WASHAR0001883
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 81 of 582




WASHAR0001884
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 82 of 582




WASHAR0001885
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 83 of 582




WASHAR0001886
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 84 of 582




WASHAR0001887
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 85 of 582




WASHAR0001888
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 86 of 582




WASHAR0001889
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 87 of 582




WASHAR0001890
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 88 of 582




WASHAR0001891
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 89 of 582




WASHAR0001892
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 90 of 582




WASHAR0001893
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 91 of 582




WASHAR0001894
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 92 of 582




WASHAR0001895
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 93 of 582




WASHAR0001896
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 94 of 582




WASHAR0001897
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 95 of 582




WASHAR0001898
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 96 of 582




WASHAR0001899
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 97 of 582




WASHAR0001900
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 98 of 582




WASHAR0001901
       Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 99 of 582




WASHAR0001902
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 100 of 582




WASHAR0001903
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 101 of 582




WASHAR0001904
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 102 of 582




WASHAR0001905
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 103 of 582




WASHAR0001906
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 104 of 582




WASHAR0001907
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 105 of 582




WASHAR0001908
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 106 of 582




WASHAR0001909
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 107 of 582




WASHAR0001910
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 108 of 582




WASHAR0001911
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 109 of 582




WASHAR0001912
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 110 of 582




WASHAR0001913
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 111 of 582




WASHAR0001914
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 112 of 582




WASHAR0001915
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 113 of 582




WASHAR0001916
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 114 of 582




WASHAR0001917
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 115 of 582




WASHAR0001918
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 116 of 582




WASHAR0001919
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 117 of 582




WASHAR0001920
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 118 of 582




WASHAR0001921
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 119 of 582




WASHAR0001922
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 120 of 582




WASHAR0001923
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 121 of 582




WASHAR0001924
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 122 of 582




WASHAR0001925
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 123 of 582




WASHAR0001926
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 124 of 582




WASHAR0001927
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 125 of 582




WASHAR0001928
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 126 of 582




WASHAR0001929
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 127 of 582




WASHAR0001930
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 128 of 582




WASHAR0001931
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 129 of 582




WASHAR0001932
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 130 of 582




WASHAR0001933
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 131 of 582




WASHAR0001934
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 132 of 582




WASHAR0001935
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 133 of 582




WASHAR0001936
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 134 of 582




WASHAR0001937
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 135 of 582




WASHAR0001938
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 136 of 582




WASHAR0001939
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 137 of 582




WASHAR0001940
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 138 of 582




WASHAR0001941
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 139 of 582




WASHAR0001942
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 140 of 582




WASHAR0001943
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 141 of 582




WASHAR0001944
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 142 of 582




WASHAR0001945
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 143 of 582




WASHAR0001946
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 144 of 582




WASHAR0001947
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 145 of 582




WASHAR0001948
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 146 of 582




WASHAR0001949
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 147 of 582




WASHAR0001950
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 148 of 582




WASHAR0001951
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 149 of 582




WASHAR0001952
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 150 of 582




WASHAR0001953
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 151 of 582




WASHAR0001954
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 152 of 582




WASHAR0001955
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 153 of 582




WASHAR0001956
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 154 of 582




WASHAR0001957
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 155 of 582




WASHAR0001958
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 156 of 582




WASHAR0001959
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 157 of 582




WASHAR0001960
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 158 of 582




WASHAR0001961
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 159 of 582




WASHAR0001962
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 160 of 582




WASHAR0001963
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 161 of 582




WASHAR0001964
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 162 of 582




WASHAR0001965
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 163 of 582




WASHAR0001966
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 164 of 582




WASHAR0001967
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 165 of 582




WASHAR0001968
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 166 of 582




WASHAR0001969
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 167 of 582




WASHAR0001970
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 168 of 582




WASHAR0001971
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 169 of 582




WASHAR0001972
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 170 of 582




WASHAR0001973
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 171 of 582




WASHAR0001974
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 172 of 582




WASHAR0001975
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 173 of 582




WASHAR0001976
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 174 of 582




WASHAR0001977
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 175 of 582




WASHAR0001978
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 176 of 582




WASHAR0001979
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 177 of 582




WASHAR0001980
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 178 of 582




WASHAR0001981
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 179 of 582




WASHAR0001982
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 180 of 582




WASHAR0001983
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 181 of 582




WASHAR0001984
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 182 of 582




WASHAR0001985
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 183 of 582




WASHAR0001986
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 184 of 582




WASHAR0001987
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 185 of 582




WASHAR0001988
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 186 of 582




WASHAR0001989
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 187 of 582




WASHAR0001990
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 188 of 582




WASHAR0001991
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 189 of 582




WASHAR0001992
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 190 of 582




WASHAR0001993
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 191 of 582




WASHAR0001994
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 192 of 582




WASHAR0001995
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 193 of 582




WASHAR0001996
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 194 of 582




WASHAR0001997
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 195 of 582




WASHAR0001998
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 196 of 582




WASHAR0001999
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 197 of 582




WASHAR0002000
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 198 of 582




WASHAR0002001
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 199 of 582




WASHAR0002002
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 200 of 582




WASHAR0002003
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 201 of 582




WASHAR0002004
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 202 of 582




WASHAR0002005
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 203 of 582




WASHAR0002006
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 204 of 582




WASHAR0002007
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 205 of 582




WASHAR0002008
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 206 of 582




WASHAR0002009
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 207 of 582




WASHAR0002010
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 208 of 582




WASHAR0002011
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 209 of 582




WASHAR0002012
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 210 of 582




WASHAR0002013
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 211 of 582




WASHAR0002014
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 212 of 582




WASHAR0002015
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 213 of 582




WASHAR0002016
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 214 of 582




WASHAR0002017
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 215 of 582




WASHAR0002018
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 216 of 582




WASHAR0002019
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 217 of 582




WASHAR0002020
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 218 of 582




WASHAR0002021
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 219 of 582




WASHAR0002022
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 220 of 582




WASHAR0002023
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 221 of 582




WASHAR0002024
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 222 of 582




WASHAR0002025
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 223 of 582




WASHAR0002026
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 224 of 582




WASHAR0002027
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 225 of 582




WASHAR0002028
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 226 of 582




WASHAR0002029
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 227 of 582




WASHAR0002030
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 228 of 582




WASHAR0002031
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 229 of 582




WASHAR0002032
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 230 of 582




WASHAR0002033
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 231 of 582




WASHAR0002034
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 232 of 582




WASHAR0002035
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 233 of 582




WASHAR0002036
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 234 of 582




WASHAR0002037
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 235 of 582




WASHAR0002038
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 236 of 582




WASHAR0002039
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 237 of 582




WASHAR0002040
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 238 of 582




WASHAR0002041
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 239 of 582




WASHAR0002042
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 240 of 582




WASHAR0002043
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 241 of 582




WASHAR0002044
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 242 of 582




WASHAR0002045
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 243 of 582




WASHAR0002046
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 244 of 582




WASHAR0002047
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 245 of 582




WASHAR0002048
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 246 of 582




WASHAR0002049
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 247 of 582




WASHAR0002050
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 248 of 582




WASHAR0002051
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 249 of 582




WASHAR0002052
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 250 of 582




WASHAR0002053
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 251 of 582




WASHAR0002054
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 252 of 582




WASHAR0002055
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 253 of 582




WASHAR0002056
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 254 of 582




WASHAR0002057
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 255 of 582




WASHAR0002058
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 256 of 582




WASHAR0002059
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 257 of 582




WASHAR0002060
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 258 of 582




WASHAR0002061
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 259 of 582




WASHAR0002062
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 260 of 582




WASHAR0002063
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 261 of 582




WASHAR0002064
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 262 of 582




WASHAR0002065
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 263 of 582




WASHAR0002066
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 264 of 582




WASHAR0002067
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 265 of 582




WASHAR0002068
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 266 of 582




WASHAR0002069
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 267 of 582




WASHAR0002070
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 268 of 582




WASHAR0002071
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 269 of 582




WASHAR0002072
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 270 of 582




WASHAR0002073
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 271 of 582




WASHAR0002074
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 272 of 582




WASHAR0002075
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 273 of 582




WASHAR0002076
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 274 of 582




WASHAR0002077
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 275 of 582




WASHAR0002078
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 276 of 582




WASHAR0002079
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 277 of 582




WASHAR0002080
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 278 of 582




WASHAR0002081
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 279 of 582




WASHAR0002082
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 280 of 582




WASHAR0002083
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 281 of 582




WASHAR0002084
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 282 of 582




WASHAR0002085
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 283 of 582




WASHAR0002086
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 284 of 582




WASHAR0002087
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 285 of 582




WASHAR0002088
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 286 of 582




WASHAR0002089
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 287 of 582




WASHAR0002090
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 288 of 582




WASHAR0002091
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 289 of 582




WASHAR0002092
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 290 of 582




WASHAR0002093
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 291 of 582




WASHAR0002094
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 292 of 582




WASHAR0002095
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 293 of 582




WASHAR0002096
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 294 of 582




WASHAR0002097
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 295 of 582




WASHAR0002098
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 296 of 582




WASHAR0002099
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 297 of 582




WASHAR0002100
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 298 of 582




WASHAR0002101
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 299 of 582




WASHAR0002102
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 300 of 582




WASHAR0002103
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 301 of 582




WASHAR0002104
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 302 of 582




WASHAR0002105
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 303 of 582




WASHAR0002106
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 304 of 582




WASHAR0002107
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 305 of 582




WASHAR0002108
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 306 of 582




WASHAR0002109
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 307 of 582




WASHAR0002110
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 308 of 582




WASHAR0002111
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 309 of 582




WASHAR0002112
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 310 of 582




WASHAR0002113
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 311 of 582




WASHAR0002114
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 312 of 582




WASHAR0002115
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 313 of 582




WASHAR0002116
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 314 of 582




WASHAR0002117
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 315 of 582




WASHAR0002118
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 316 of 582




WASHAR0002119
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 317 of 582




WASHAR0002120
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 318 of 582




WASHAR0002121
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 319 of 582




WASHAR0002122
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 320 of 582




WASHAR0002123
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 321 of 582




WASHAR0002124
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 322 of 582




WASHAR0002125
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 323 of 582




WASHAR0002126
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 324 of 582




WASHAR0002127
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 325 of 582




WASHAR0002128
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 326 of 582




WASHAR0002129
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 327 of 582




WASHAR0002130
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 328 of 582




WASHAR0002131
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 329 of 582




WASHAR0002132
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 330 of 582




WASHAR0002133
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 331 of 582




WASHAR0002134
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 332 of 582




WASHAR0002135
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 333 of 582




WASHAR0002136
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 334 of 582




WASHAR0002137
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 335 of 582




WASHAR0002138
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 336 of 582




WASHAR0002139
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 337 of 582




WASHAR0002140
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 338 of 582




WASHAR0002141
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 339 of 582




WASHAR0002142
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 340 of 582




WASHAR0002143
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 341 of 582




WASHAR0002144
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 342 of 582




WASHAR0002145
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 343 of 582




WASHAR0002146
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 344 of 582




WASHAR0002147
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 345 of 582




WASHAR0002148
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 346 of 582




WASHAR0002149
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 347 of 582




WASHAR0002150
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 348 of 582




WASHAR0002151
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 349 of 582




WASHAR0002152
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 350 of 582




WASHAR0002153
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 351 of 582




WASHAR0002154
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 352 of 582




WASHAR0002155
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 353 of 582




WASHAR0002156
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 354 of 582




WASHAR0002157
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 355 of 582




WASHAR0002158
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 356 of 582




WASHAR0002159
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 357 of 582




WASHAR0002160
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 358 of 582




WASHAR0002161
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 359 of 582




WASHAR0002162
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 360 of 582




WASHAR0002163
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 361 of 582




WASHAR0002164
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 362 of 582




WASHAR0002165
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 363 of 582




WASHAR0002166
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 364 of 582




WASHAR0002167
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 365 of 582




WASHAR0002168
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 366 of 582




WASHAR0002169
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 367 of 582




WASHAR0002170
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 368 of 582




WASHAR0002171
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 369 of 582




WASHAR0002172
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 370 of 582




WASHAR0002173
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 371 of 582




WASHAR0002174
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 372 of 582




WASHAR0002175
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 373 of 582




WASHAR0002176
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 374 of 582




WASHAR0002177
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 375 of 582




WASHAR0002178
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 376 of 582




WASHAR0002179
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 377 of 582




WASHAR0002180
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 378 of 582




WASHAR0002181
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 379 of 582




WASHAR0002182
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 380 of 582




WASHAR0002183
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 381 of 582




WASHAR0002184
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 382 of 582




WASHAR0002185
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 383 of 582




WASHAR0002186
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 384 of 582




WASHAR0002187
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 385 of 582




WASHAR0002188
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 386 of 582




WASHAR0002189
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 387 of 582




WASHAR0002190
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 388 of 582




WASHAR0002191
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 389 of 582




WASHAR0002192
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 390 of 582




WASHAR0002193
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 391 of 582




WASHAR0002194
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 392 of 582




WASHAR0002195
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 393 of 582




WASHAR0002196
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 394 of 582




WASHAR0002197
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 395 of 582




WASHAR0002198
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 396 of 582




WASHAR0002199
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 397 of 582




WASHAR0002200
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 398 of 582




WASHAR0002201
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 399 of 582




WASHAR0002202
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 400 of 582




WASHAR0002203
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 401 of 582




WASHAR0002204
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 402 of 582




WASHAR0002205
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 403 of 582




WASHAR0002206
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 404 of 582




WASHAR0002207
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 405 of 582




WASHAR0002208
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 406 of 582




WASHAR0002209
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 407 of 582




WASHAR0002210
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 408 of 582




WASHAR0002211
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 409 of 582




WASHAR0002212
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 410 of 582




WASHAR0002213
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 411 of 582




WASHAR0002214
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 412 of 582




WASHAR0002215
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 413 of 582




WASHAR0002216
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 414 of 582




WASHAR0002217
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 415 of 582




WASHAR0002218
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 416 of 582




WASHAR0002219
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 417 of 582




WASHAR0002220
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 418 of 582




WASHAR0002221
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 419 of 582




WASHAR0002222
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 420 of 582




WASHAR0002223
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 421 of 582




WASHAR0002224
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 422 of 582




WASHAR0002225
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 423 of 582




WASHAR0002226
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 424 of 582




WASHAR0002227
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 425 of 582




WASHAR0002228
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 426 of 582




WASHAR0002229
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 427 of 582




WASHAR0002230
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 428 of 582




WASHAR0002231
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 429 of 582




WASHAR0002232
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 430 of 582




WASHAR0002233
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 431 of 582




WASHAR0002234
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 432 of 582




WASHAR0002235
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 433 of 582




WASHAR0002236
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 434 of 582




WASHAR0002237
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 435 of 582




WASHAR0002238
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 436 of 582




WASHAR0002239
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 437 of 582




WASHAR0002240
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 438 of 582




WASHAR0002241
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 439 of 582




WASHAR0002242
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 440 of 582




WASHAR0002243
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 441 of 582




WASHAR0002244
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 442 of 582




WASHAR0002245
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 443 of 582




WASHAR0002246
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 444 of 582




WASHAR0002247
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 445 of 582




WASHAR0002248
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 446 of 582




WASHAR0002249
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 447 of 582




WASHAR0002250
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 448 of 582




WASHAR0002251
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 449 of 582




WASHAR0002252
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 450 of 582




WASHAR0002253
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 451 of 582




WASHAR0002254
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 452 of 582




WASHAR0002255
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 453 of 582




WASHAR0002256
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 454 of 582




WASHAR0002257
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 455 of 582




WASHAR0002258
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 456 of 582




WASHAR0002259
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 457 of 582




WASHAR0002260
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 458 of 582




WASHAR0002261
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 459 of 582




WASHAR0002262
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 460 of 582




WASHAR0002263
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 461 of 582




WASHAR0002264
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 462 of 582




WASHAR0002265
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 463 of 582




WASHAR0002266
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 464 of 582




WASHAR0002267
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 465 of 582




WASHAR0002268
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 466 of 582




WASHAR0002269
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 467 of 582




WASHAR0002270
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 468 of 582




WASHAR0002271
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 469 of 582




WASHAR0002272
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 470 of 582




WASHAR0002273
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 471 of 582




WASHAR0002274
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 472 of 582




WASHAR0002275
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 473 of 582




WASHAR0002276
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 474 of 582




WASHAR0002277
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 475 of 582




WASHAR0002278
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 476 of 582




WASHAR0002279
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 477 of 582




WASHAR0002280
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 478 of 582




WASHAR0002281
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 479 of 582




WASHAR0002282
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 480 of 582




WASHAR0002283
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 481 of 582




WASHAR0002284
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 482 of 582




WASHAR0002285
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 483 of 582




WASHAR0002286
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 484 of 582




WASHAR0002287
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 485 of 582




WASHAR0002288
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 486 of 582




WASHAR0002289
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 487 of 582




WASHAR0002290
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 488 of 582




WASHAR0002291
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 489 of 582




WASHAR0002292
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 490 of 582




WASHAR0002293
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 491 of 582




WASHAR0002294
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 492 of 582




WASHAR0002295
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 493 of 582




WASHAR0002296
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 494 of 582




WASHAR0002297
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 495 of 582




WASHAR0002298
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 496 of 582




WASHAR0002299
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 497 of 582




WASHAR0002300
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 498 of 582




WASHAR0002301
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 499 of 582




WASHAR0002302
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 500 of 582




WASHAR0002303
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 501 of 582




WASHAR0002304
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 502 of 582




WASHAR0002305
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 503 of 582




WASHAR0002306
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 504 of 582




WASHAR0002307
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 505 of 582




WASHAR0002308
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 506 of 582




WASHAR0002309
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 507 of 582




WASHAR0002310
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 508 of 582




WASHAR0002311
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 509 of 582




WASHAR0002312
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 510 of 582




WASHAR0002313
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 511 of 582




WASHAR0002314
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 512 of 582




WASHAR0002315
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 513 of 582




WASHAR0002316
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 514 of 582




WASHAR0002317
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 515 of 582




WASHAR0002318
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 516 of 582




WASHAR0002319
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 517 of 582




WASHAR0002320
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 518 of 582




WASHAR0002321
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 519 of 582




WASHAR0002322
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 520 of 582




WASHAR0002323
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 521 of 582




WASHAR0002324
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 522 of 582




WASHAR0002325
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 523 of 582




WASHAR0002326
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 524 of 582




WASHAR0002327
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 525 of 582




WASHAR0002328
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 526 of 582




WASHAR0002329
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 527 of 582




WASHAR0002330
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 528 of 582




WASHAR0002331
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 529 of 582




WASHAR0002332
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 530 of 582




WASHAR0002333
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 531 of 582




WASHAR0002334
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 532 of 582




WASHAR0002335
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 533 of 582




WASHAR0002336
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 534 of 582




WASHAR0002337
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 535 of 582




WASHAR0002338
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 536 of 582




WASHAR0002339
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 537 of 582




WASHAR0002340
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 538 of 582




WASHAR0002341
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 539 of 582




WASHAR0002342
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 540 of 582




WASHAR0002343
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 541 of 582




WASHAR0002344
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 542 of 582




WASHAR0002345
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 543 of 582




WASHAR0002346
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 544 of 582




WASHAR0002347
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 545 of 582




WASHAR0002348
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 546 of 582




WASHAR0002349
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 547 of 582




WASHAR0002350
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 548 of 582




WASHAR0002351
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 549 of 582




WASHAR0002352
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 550 of 582




WASHAR0002353
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 551 of 582




WASHAR0002354
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 552 of 582




WASHAR0002355
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 553 of 582




WASHAR0002356
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 554 of 582




WASHAR0002357
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 555 of 582




WASHAR0002358
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 556 of 582




WASHAR0002359
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 557 of 582




WASHAR0002360
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 558 of 582




WASHAR0002361
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 559 of 582




WASHAR0002362
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 560 of 582




WASHAR0002363
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 561 of 582




WASHAR0002364
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 562 of 582




WASHAR0002365
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 563 of 582




WASHAR0002366
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 564 of 582




WASHAR0002367
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 565 of 582




WASHAR0002368
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 566 of 582




WASHAR0002369
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 567 of 582




WASHAR0002370
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 568 of 582




WASHAR0002371
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 569 of 582




WASHAR0002372
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 570 of 582




WASHAR0002373
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 571 of 582




WASHAR0002374
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 572 of 582




WASHAR0002375
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 573 of 582




WASHAR0002376
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 574 of 582




WASHAR0002377
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 575 of 582




WASHAR0002378
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 576 of 582




WASHAR0002379
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 577 of 582




WASHAR0002380
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 578 of 582




WASHAR0002381
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 579 of 582




WASHAR0002382
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 580 of 582




WASHAR0002383
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 581 of 582




WASHAR0002384
      Case 2:20-cv-00111-RAJ Document 107-4 Filed 09/23/20 Page 582 of 582




WASHAR0002385
